



EXECUTION VERSION




FOURTH AMENDMENT TO
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT (hereinafter
called this “Amendment”) is dated effective as of July 17, 2017, by and among
BREITBURN OPERATING LP, a Delaware limited partnership (the “Company”),
BREITBURN ENERGY PARTNERS LP, a Delaware limited partnership (“Parent”), the
other Guarantors, each Lender signatory hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Company, Parent, Administrative Agent and the Lenders are parties
to that certain Debtor-In-Possession Credit Agreement dated as of May 19, 2016
(as amended by the First Amendment to Debtor-In-Possession Credit Agreement
effective as of December 15, 2016, the Second Amendment to Debtor-In-Possession
Credit Agreement effective as of December 2016, and the Third Amendment to
Debtor-In-Possession Credit Agreement effective as of May 11, 2017 the “Credit
Agreement”, and as amended by this Amendment and as may be further amended,
restated or modified from time to time, the “Amended Credit Agreement”), whereby
upon the terms and conditions therein stated the Lenders have agreed to make
certain loans to the Company and issue Letters of Credit on behalf of the
Company and its Subsidiaries (capitalized terms used in this Amendment, and not
otherwise defined in this Amendment, have the meanings assigned thereto in the
Amended Credit Agreement);
WHEREAS, the Guarantors have agreed to guarantee the Obligations of the Company
and the Company and the Guarantors have agreed to secure all of the Obligations
by granting to the Administrative Agent, for the benefit of the Secured Parties,
a Lien on substantially all of their respective assets, in each case, in
accordance with the terms and provisions of the Amended Credit Agreement and the
Final Order;
WHEREAS, the Company requests that the Administrative Agent and the Lenders
amend the Credit Agreement as set forth in Section 1 below; and
WHEREAS, subject to the terms hereof, the Administrative Agent and the Lenders
agree to the amendments to the Credit Agreement as set forth herein.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:
SECTION 1.Amendments to Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
(a)The definition of “Lender Derivative Provider” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Lender Derivative Provider” any Person that is a party to a Derivative Contract
with any Loan Party or any Subsidiary, provided that such Person is or was a
Lender hereunder or an Affiliate of a Lender hereunder at the time it entered
into such Derivative Contract.




 
1
Fourth Amendment

--------------------------------------------------------------------------------





(b)The “waterfall” in Section 9.02(c) of the Credit Agreement is hereby amended
and restated in its entirety as follows:
first, to the payment of that portion of the Obligations constituting
reimbursement of fees, expenses, indemnities and other amounts (including fees
and disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;
second, to the payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including fees and
expenses of counsel), ratably among them in proportion to the respective amounts
described in this clause second payable to them;
third, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Obligations, ratably among
the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause third payable to them;
fourth, (i) to the Administrative Agent for the account of the Issuing Lender,
to cash collateralize Letters of Credit in an amount equal to 103% of the then
outstanding LC Obligations (to the extent not otherwise cash collateralized in
an amount equal to 103% of the then outstanding LC Obligations), (ii) to the
payment of that portion of the Obligations constituting of unpaid principal of
the Loans and unpaid drawings under Letters of Credit, (iii) to the payment of
that portion of the Obligations owed to Lender Derivative Providers under any
Lender Derivative Contracts and (iv) to the payment of that portion of the
Obligations then owed to Banking Services Lenders under Banking Services
Agreements, ratably among the Lenders, the Issuing Lenders, the Lender
Derivative Providers and the Banking Services Lenders in proportion to the
respective amounts described in this clause fourth; provided that, to the extent
that any Excluded Swap Obligation exists, payments or the proceeds of any
Collateral provided by a Loan Party that is not a Qualified ECP Guarantor may
not be shared with a Lender Derivative Provider to the extent that doing so
would violate the Commodity Exchange Act
fifth, to payment of other unpaid Obligations, ratably to the holders thereof in
proportion to the respective amounts described in this clause fifth; and
sixth, any excess shall be paid to the Company and held subject to further order
of the Bankruptcy Court or as otherwise required by law.
(c)Section 11.11(a) of the Credit Agreement is hereby amended by deleting the
following words therefrom: “until such Person ceases to be a Lender or an
Affiliate of a Lender”.
SECTION 2.Guarantor Confirmation.
(a)The Guarantors hereby consent and agree to this Amendment and the amendment
to the Credit Agreement contemplated hereby.
(b)Each of the Company and the Guarantors ratifies and confirms as of the date
hereof its applicable debts, duties, obligations, liabilities, pledge of its
Collateral and grant of security interests and liens in its Collateral, in each
case, existing by virtue of the Final Order and the terms and provisions of


 
2
Fourth Amendment

--------------------------------------------------------------------------------





the Loan Documents to which it is a party.
(c)Subject to the Chapter 11 Cases, each of the Company and the Guarantors
agrees as of the date hereof that its applicable guarantee, pledge of its
Collateral, grant of security interests and liens in its Collateral, and other
obligations, and the terms of each of the Security Documents and Guaranties to
which it is a party, are not impaired, released, diminished or reduced in any
manner whatsoever and shall continue to be in full force and effect and shall
continue to secure all Obligations in accordance with the terms of each of the
Security Documents and Guaranties.
(d)Each of the Company and the Guarantors acknowledges and agrees as of the date
hereof that all terms, provisions, and conditions of the Loan Documents to which
it is a party (as amended by this Amendment) shall continue in full force and
effect and shall remain enforceable and binding against such Person in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally and general
equitable principles.
SECTION 3.Conditions of Effectiveness. This Amendment and the amendments
hereunder shall become effective as of the date first set forth above (the
“Amendment Effective Date”), provided that the following conditions shall have
been satisfied:
(a)Amendment. The Administrative Agent shall have received a counterpart of this
Amendment which shall have been executed by the Administrative Agent, the
Issuing Lender, each Lender, the Company, and the Guarantors (which may be by
telecopy or PDF transmission as set forth in Section 8).
(b)No Default; Representations and Warranties. At the time of the Amendment
Effective Date and immediately after giving effect to this Amendment:
(i)the representations and warranties of the Company and the Guarantors in
Article VI of the Amended Credit Agreement and in the other Loan Documents as
amended hereby shall be true and correct in all material respects (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 6.14 of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b) of Section 7.01 of the Amended Credit Agreement); and
(ii)no Default or Event of Default shall exist.
(c)Bankruptcy Court Approval. The Bankruptcy Court shall have approved this
Amendment pursuant to an order in form and substance satisfactory to the
Administrative Agent.
SECTION 4.Representations and Warranties. Each of the Company and the Guarantors
represent and warrant to Administrative Agent and the Lenders, with full
knowledge that such Persons are relying on the following representations and
warranties in executing this Amendment, as follows:
(a) Subject to the Final Order and subject to any restrictions arising on
account of any Loan Party’s status as a “debtor” under the Bankruptcy Code, such
Loan Party has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of such Loan
Party requisite for the due execution, delivery and performance of this
Amendment has been duly and effectively taken.


 
3
Fourth Amendment

--------------------------------------------------------------------------------





(b)Subject to the Final Order, the Amended Credit Agreement, the Loan Documents
and each and every other Loan Document executed and delivered by such Loan Party
in connection with this Amendment constitute the legal, valid and binding
obligations of such Loan Party, to the extent such Loan Party is a party
thereto, enforceable against such Loan Party in accordance with their respective
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.
(c)This Amendment does not and will not violate any provisions of any of such
Loan Party’s Organization Documents.
(d)Subject to the entry of an order of the Bankruptcy Court in connection
herewith, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment other than routine filings related to
the Loan Parties and the operation of their business and other than filings with
the Bankruptcy Court and such other filings as may be necessary in connection
with Lenders’ exercise of its remedies hereunder.
(e)Immediately after giving effect to this Amendment, no Default or Event of
Default will exist, and all of the representations and warranties contained in
the Amended Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of this date (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 6.14 of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b) of Section 7.01 of the Amended Credit Agreement).
SECTION 5.Reference to and Effect on the Credit Agreement.
(a)Upon the effectiveness hereof, on and after the date hereof, each reference
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Credit Agreement as
amended hereby.
(b)Except as specifically amended by this Amendment, the Amended Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.
SECTION 6.Extent of Amendments. Except as amended hereby, the Credit Agreement
and the other Loan Documents are not amended, modified or affected by this
Amendment. Each of the Company and the Guarantors hereby ratifies and confirms
that (i) except as expressly amended hereby and subject to the Chapter 11 Cases,
all of the terms, conditions, covenants, representations, warranties and all
other provisions of the Credit Agreement remain in full force and effect, (ii)
each of the other Loan Documents are and remain in full force and effect in
accordance with their respective terms, and (iii) the Collateral and the Liens
on the Collateral securing the Obligations are unimpaired by this Amendment and
remain in full force and effect.
SECTION 7.Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.


 
4
Fourth Amendment

--------------------------------------------------------------------------------





SECTION 8.Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or pdf shall be equally as effective as delivery of a manually executed
counterpart.
SECTION 9.Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York and applicable federal laws of
the United States of America.
SECTION 10.Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.
SECTION 11.NO ORAL AGREEMENTS. THIS WRITTEN AMENDMENT, TOGETHER WITH THE OTHER
WRITTEN LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.
SECTION 12.No Waiver. Each of the Company and Guarantors hereby agrees that no
Event of Default or Default has been waived or remedied by the execution of this
Amendment by the Administrative Agent or any Lender. Nothing contained in this
Amendment nor any past indulgence by the Administrative Agent, Issuing Lender or
any Lender, nor any other action or inaction on behalf of the Administrative
Agent, Issuing Lender or any Lender, (i) shall constitute or be deemed to
constitute a waiver of any Defaults or Events of Default which may exist under
the Amended Credit Agreement or the other Loan Documents, or (ii) shall
constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Amended Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.
[Signature Pages Follow]




 
5
Fourth Amendment

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
LOAN PARTIES:
BREITBURN OPERATING LP
By: BREITBURN OPERATING GP LLC, its general partner
By: /s/ James G. Jackson            
Name: James G. Jackson
Title: Chief Financial Officer
BREITBURN ENERGY PARTNERS LP
By: BREITBURN GP LLC, its general partner
By: /s/ James G. Jackson            
Name: James G. Jackson
Title: Chief Financial Officer
BREITBURN GP LLC
BREITBURN OPERATING GP LLC
BREITBURN FINANCE CORPORATION
ALAMITOS COMPANY
BEAVER CREEK PIPELINE, L.L.C.
PHOENIX PRODUCTION COMPANY GTG PIPELINE LLC
MERCURY MICHIGAN COMPANY, LLC TERRA ENERGY COMPANY LLC
TERRA PIPELINE COMPANY LLC


By: /s/ James G. Jackson            
Name: James G. Jackson
Title: Chief Financial Officer


Signature Page to Fourth Amendment

--------------------------------------------------------------------------------





BREITBURN MANAGEMENT COMPANY LLC
By: BREITBURN ENERGY PARTNERS LP, its sole member
By: BREITBURN GP LLC, its general partner
By: /s/ James G. Jackson            
Name: James G. Jackson
Title: Chief Financial Officer


BREITBURN FLORIDA LLC
BREITBURN OKLAHOMA LLC
BREITBURN SAWTELLE LLC
BREITBURN TRANSPETCO GP LLC
BREITBURN TRANSPETCO LP LLC
By: BREITBURN OPERATING LP, its sole member
By: BREITBURN OPERATING GP LLC, its general partner
By: /s/ James G. Jackson            
Name: James G. Jackson
Title: Chief Financial Officer


Signature Page to Fourth Amendment

--------------------------------------------------------------------------------





TRANSPETCO PIPELINE COMPANY, L.P.
By: BREITBURN TRANSPETCO GP LLC, its general partner
By: BREITBURN OPERATING LP, its sole member
By: BREITBURN OPERATING GP LLC, its general partner
By: /s/ James G. Jackson            
Name: James G. Jackson
Title: Chief Financial Officer


By: BREITBURN OPERATING LP, its sole member
By: BREITBURN OPERATING GP LLC, its general partner
By: /s/ James G. Jackson            
Name: James G. Jackson
Title: Chief Financial Officer


QR ENERGY, LP
By: QRE GP, LLC, its general partner


By: /s/ James G. Jackson            
Name: James G. Jackson
Title: Chief Financial Officer
QRE GP, LLC
By: BREITBURN GP LLC, its manager
By: /s/ James G. Jackson            
Name: James G. Jackson
Title: Chief Financial Officer
QRE OPERATING, LLC
By: QR ENERGY, LP, its sole member
By: QRE GP, LLC, its general partner


By: /s/ James G. Jackson            
Name: James G. Jackson
Title: Chief Financial Officer


Signature Page to Fourth Amendment

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender, Issuing Lender and as a Lender
By: /s/ Michael A. Tribolet            
Name: Michael A. Tribolet
Title: Managing Director


Signature Page to Fourth Amendment

--------------------------------------------------------------------------------





CITIBANK, N.A.,
as a Lender
By: /s/ Brendan Mackay            
Name: Brendan Mackay
Title: Vice President and Director




Signature Page to Fourth Amendment

--------------------------------------------------------------------------------





JP MORGAN CHASE BANK, N.A.
as a Lender
By: /s/ Matthew H. Massie            
Name: Matthew H. Massie
Title: Managing Director




Signature Page to Fourth Amendment

--------------------------------------------------------------------------------





CAPITAL ONE NATIONAL ASSOCIATION
as a Lender
By: /s/ Stephen Hartman            
Name: Stephen Hartman
Title: Assistant Vice President




Signature Page to Fourth Amendment